 Case 2:20-cv-02291-DOC-KES Document 204 Filed 01/15/21 Page 1 of 2 Page ID #:3578




 1   MICHAEL N. FEUER, City Attorney (SBN 111529)
     KATHLEEN A. KENEALY, Chief Deputy City Attorney (SBN 212289)
 2   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3   GABRIEL S. DERMER, Assistant City Attorney (SBN 229424)
     ARLENE N. HOANG, Deputy City Attorney (SBN 193395)
 4   JESSICA MARIANI, Deputy City Attorney (SBN 280748)
 5   200 North Main Street, City Hall East, 7th Floor
     Los Angeles, California 90012
 6   Telephone: 213-978-6952
 7   Facsimile: 213-978-7011
     Email: Scott.Marcus@lacity.org
 8
 9   Attorneys for Defendant
     CITY OF LOS ANGELES
10
11                            UNITED STATES DISTRICT COURT

12                       CENTRAL DISTRICT OF CALIFORNIA

13
14   LA ALLIANCE FOR HUMAN RIGHTS,           Case No. CV 20-02291 DOC (KES)
     et al.,
15                                           DEFENDANT CITY OF LOS
16              Plaintiffs,                  ANGELES’ QUARTERLY STATUS
                                             REPORT PURSUANT TO THE
17   v.                                      MEMORANDUM OF
18                                           UNDERSTANDING BETWEEN THE
     CITY OF LOS ANGELES, a Municipal        COUNTY OF LOS ANGELES AND
19   entity, et al.,                         THE CITY OF LOS ANGELES [DKT.
20                                           185-1]
                Defendants.
21                                           Hon. David O. Carter
22                                           United States District Judge
23
24
25
26
27
28
 Case 2:20-cv-02291-DOC-KES Document 204 Filed 01/15/21 Page 2 of 2 Page ID #:3579



 1         TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF
 2   RECORD:
 3         PLEASE TAKE NOTICE that pursuant to, and in compliance with, Section IV
 4   (B)(1) of the Memorandum of Understanding between the County of Los Angeles and
 5   the City of Los Angeles (“MOU”) dated October 9, 2020 (Dkt. 185-1), Defendant City
 6   of Los Angeles (“the City”) submits the following documents attached hereto:
 7         A.     Exhibit A is the Homeless Roadmap Quarterly Report, which summarizes
 8   the types of interventions being developed in each Council District, the number of beds
 9   provided in each intervention, the status of each project, and the number of PEH from
10   each of the three target populations placed in each intervention.
11         B.     Exhibit B contains updated Council District Plans reflecting the current
12   status of each Council District’s Interventions in Development to shelter people
13   experiencing homelessness, and Possible Additional Interventions being contemplated
14   for development. Prior versions of these Council District Plans were filed by the City in
15   connection with its July 15, 2020 status report (Dkt. 153-1), and its October 15, 2020
16   Quarterly Status Report Pursuant To The MOU (Dkt. 186).
17         C.     Exhibits C, D, and E are reports to Council, dated November 13, 2020,
18   November 24, 2020, and December 4, 2020, respectively, that contain the Office of the
19   City Administrative Officer’s funding recommendations for the interventions.
20   DATED: January 15, 2021         MICHAEL N. FEUER, City Attorney
21                                   KATHLEEN A. KENEALY, Chief Deputy City Attorney
                                     SCOTT MARCUS, Senior Assistant City Attorney
22                                   GABRIEL S. DERMER, Assistant City Attorney
23                                   ARLENE N. HOANG, Deputy City Attorney
                                     JESSICA MARIANI, Deputy City Attorney
24
25                                   By: /s/ Jessica Mariani
                                     Jessica Mariani, Deputy City Attorney
26                                   Counsel for Defendant City of Los Angeles
27
28
                                                  1
      DEFENDANT CITY OF LOS ANGELES’ QUARTERLY STATUS REPORT PURSUANT TO THE MOU
        BETWEEN THE COUNTY OF LOS ANGELES AND THE CITY OF LOS ANGELES [DKT. 185-1]
